PER CURIAM.
We have examined the record in company with the points raised on appeal and the balance of the appellate presentation and are of the opinion that no reversible error has been demonstrated. We note that the conviction on Count Three was a misdemeanor, thus the affirmance herein should not be construed as deciding the merits of such misdemeanor conviction, as appellate jurisdiction on such matter lies in the Circuit Court of the Fifteenth Judicial Circuit in and for Palm Beach County, pursuant to Sections 5 and 6, Article V Constitution of Florida, F.S.A., and F.S.1969, section 924.-08, F.S.A. Brown v. State, Fla.App.1966, 184 So.2d 691.
Affirmed.
WALDEN and REED, JJ., and DRIVER, B. J., Associate Judge, concur.